DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-2, 4, 7-13, 15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aaroe et al. (US 5322969 A).
	Regarding claim 1, Aaroe discloses a saddle (10 in Figs. 2 and 3) for a string instrument, comprising: a string contact surface (70) comprising a first material (piezoelectric material 22, e.g., ceramic lead zirconate titanate); a saddle end surface, generally opposite the string contact surface, comprising the first material (Fig. 3); and two opposing side surfaces comprising a vibration-absorbent material (e.g., nonconductive coating 72 applied to the conductive layers 50/52) different than the first material (col. 4, lines 41-42), wherein: the vibration-absorbent material serves to dampen longitudinal waves produced by strings of the string instrument (inherent 
	Regarding claim 2, Aaroe discloses: wherein a first side surface (e.g., 26 in Fig. 3) of the two opposing side surfaces comprises: at least a first section comprising the first material (22); and a plurality of second sections comprising the vibration-absorbent material (50).  
	Regarding claim 4, Aaroe discloses: wherein the first side surface is a pin (71 in Fig. 1) side of the saddle (Fig. 3). 
	 Regarding claims 7 and 8, Aaroe discloses: wherein the vibration-absorbent material is plastic material (col. 5, lines 1-3); wherein the vibration-absorbent material has a lower density than the first material (inherent to the coating material 72).  
	Regarding claim 9, Aaroe discloses: two additional opposing side surfaces, generally perpendicular to the two opposing side surfaces (Figs. 2 and 3), comprising the vibration- absorbent material (col. 4, line 66 – col. 5, line 3).  
	Regarding claim 10, Aaroe discloses: wherein the vibration-absorbent material extends continuously around the two opposing side surfaces and the two additional opposing side surfaces (col. 4, line 66 – col. 5, line 3).  
	Regarding claim 11, Aaroe discloses a guitar comprising: a neck; a body; a top; a bridge (12 in Fig. 1) affixed to the top, the bridge comprising a slot, the slot having a slot 
	Regarding claim 12, Aaroe discloses: at least a first transducer (e.g., 50) located on a side wall of the slot (when the saddle 10 in disposed in the slot, the conductive layers 50 and 52 are located on the side walls of the slot), the first transducer having a transducer contact surface in contact with a section of a side surface of the two opposing side surfaces of the saddle (Figs. 2 and 3), wherein the section of the side surface comprises a material (the material of the bridge 12 or the material of the conductive layer 50 and 52) other than the vibration-absorbent material (plastic coating 72).  
	Regarding claim 13, Aaroe discloses: wherein a first side surface of the two opposing side surfaces comprises: a plurality of second sections comprising the vibration-absorbent material (Figs. 2 and 3).  
	Regarding claim 15, Aaroe discloses: wherein the first side surface is a pin side of the saddle (see discussion for claim 4 above).  

4. 	Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takabayashi (US 20020157523 A1).
	Regarding claim 20, Takabayashi discloses a bridge (10 in Figs. 2, 9 and 10) comprising a slot (the hollow spaces enclosed by the cover plates 60a/60b and the end plate 60c which receives vibration mediators 20B in Fig. 9 or 20C in Fig. 10, also see Fig. 2), the slot comprising: a slot end surface (top surface of 60c in Fig. 2 or the end surface of the slot 11 formed in the core plate 60m in Fig. 12); and two side walls (the interior walls of 60a/60b), wherein: the two side walls comprise a vibration-absorbent material (50 in Fig. 9, also see Figs. 13B and 13C); a saddle (20B in Fig. 9, 20C in Fig. 10, also see Fig. 13A) is at least partially disposed within the slot (Figs. 9-11), the saddle having a string contact surface (top surface of the vibration mediators) comprising a first material (para. 0104); a saddle end surface (Fig. 5 or Fig. 13A), generally opposite the string contact surface, comprising the first material (para. 0104); and two opposing side surfaces in contact with the two side walls (para. 0033, also see Figs. 9-11); the vibration-absorbent material serves to dampen longitudinal waves produced by strings of a string instrument (para. 0040, 0049, 0051); the vibration-absorbent material does not contact the strings (Fig. 2); and the first material serves to allow transverse waves produced by the strings to transfer to a body of the string .
 
Allowable Subject Matter
5.	Claims 3, 5-6, 14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
6.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 3 and 14 is the inclusion of the claimed limitation: wherein two second sections of the plurality of second sections are separated by the first section. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 5, 6 and 16-17 is the inclusion of the claimed limitation: wherein the vibration-absorbent material is disposed within a depression in the first material on at least one side surface of the two opposing side surfaces.  It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837